Mercure, J. P.
(dissenting). I respectfully dissent. In my view, the majority has impermissibly weighed the evidence and -substituted its judgment for that of respondent Board of Regents (hereinafter the Board).
On his application for reinstatement following the revocation of his license to practice medicine, the burden was on petitioner to submit such evidence as would “compel” the exercise of discretion in his favor (see, Matter of Viloria v Sobol, 192 AD2d 969, 970, lv denied 82 NY2d 655; Matter of Greenberg v Board of Regents, 176 AD2d 1168, 1169). Significantly, the Board’s authority to reinstate a revoked license is limited, remedial in nature, to be exercised with caution and intended by the Legislature to apply only “to exceptional cases where the merit of the applicant is clearly established to the satisfaction of the [Board]” (Jablon v Board of Regents, 271 App Div 369, 373, affd 296 NY 1027). In fact, even if the evidence submitted by *751petitioner was wholly uncontroverted, the Board was still empowered to deny his application if, upon a “balanced evaluation of factors germane to restoration, i.e., gravity of the offense, petitioner’s rehabilitation, risk of harm to the public and professional competence” (Matter of Melone v State of N. Y. Educ. Dept., 182 AD2d 875, 877), it rationally determined that petitioner’s weighty burden had not been satisfied.
Here, giving due consideration to the seriousness of the acts leading to the revocation of petitioner’s license, the size of his practice at that time, petitioner’s failure to express an appropriate degree of concern for his patients and the injury he caused them, reservations and qualifications expressed by the expert consultant that had been retained to evaluate petitioner and, indeed, concerns expressed in the report of the Committee on Professions, the Board determined that petitioner still posed a serious risk to the public. In my view, that determination is by no means irrational. I would accordingly affirm Supreme Court’s judgment.
Ordered that the judgment is reversed, on the law, with costs, determination annulled and matter remitted to respondent Board of Regents for further proceedings not inconsistent with this Court’s decision.